IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0948
                              Filed April 14, 2021


REVENANT CAPITAL, LLC,
    Plaintiff-Appellee,

vs.

IOWA CASH BUYERS, LLC and R.C. HOMES, LLC,
     Defendants-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Martha Mertz, Judge.



      Iowa Cash Buyers, LLC and R.C. Homes, LLC appeal the district court’s

refusal to set aside the default judgment against them. AFFIRMED.




      J. Mason Bump of Sullivan & Ward, P.C., West Des Moines, for appellant.

      Benjamin G. Arato of Wandro & Associates, PC, Des Moines, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       Revenant Capital, LLC sued Iowa Cash Buyers, LLC, R.C. Homes, LLC,

and Ryan Arguello for damages arising from its financing of home renovation

projects. Arguello was the registered agent for Iowa Cash Buyers and R.C. Homes

(collectively, the companies).    Revenant served all three defendants with the

petition and original notice at Arguello’s home address, authorizing his wife to

accept service. When the defendants failed to file timely answers to the petition,

Revenant mailed them a notice of intent to file a default judgment. The notice was

not mailed to Arguello’s home address but to the address disclosed on the

Secretary of State’s website for the registered agent of the companies. Revenant

followed up with a motion for default judgment. The district court granted the

motion, held a hearing to assess damages, and entered a joint and several

judgment for compensatory and punitive damages against all three defendants.

       The defendants moved to set aside the default judgment. The district court

granted the set-aside motion with respect to Arguello but denied the motion with

respect to the companies. The companies appealed.

       Iowa Rule of Civil Procedure 1.972(3)(a) states “notice of intent to file written

application for default shall be sent by ordinary mail to the last known address of

the party claimed to be in default.” The statute governing limited liability companies

states, “A . . . registered agent is the company’s agent for service of process,

notice, or demand required or permitted by law to be served on the company.”

Iowa Code § 489.116(1) (2019). The name of the registered agent and the street

address of the office must be included in the certificate of organization. See id.

§ 489.201(2)(b).
                                          3


       The companies argue, “Revenant failed to abide by the procedural

requirements for an entry of default judgment by using an address different from

the last known address used in their original notice when they filed their notice of

intent to apply for default with the clerk of court.” Revenant responds that “when

a corporate entity provides an address to the Iowa Secretary of State for a

registered agent or reserving party, that address may be relied on as a ‘last known

address’ for purposes of [rule] 1.972(3).”

       At the hearing on the defendants’ motion to set aside the default judgment,

their attorney stipulated that “at the time of service [of the petition], . . . per the

Secretary of State’s office, that the registered agent [of the two company

defendants] was Ryan Arguello and the registered office was” a different address

than the address at which the defendants were served with process. We conclude

the address listed with the Secretary of State was the “last known address” of the

companies, within the meaning of Rule 1.972(3). Revenant did not breach the

procedural requirements of Rule 1.972(3) by mailing the companies notice of its

intent to enter a default at the address for the registered agent listed on the

Secretary of State’s website. See Elliot v. Hughbis & The Kernel, Inc., No. 11-

0983, 2012 WL 666747, at *1 (Iowa Ct. App. Feb. 29, 2012) (noting registered

agent of a corporation was personally served with process but was mailed notice

of default).

       We reach that conclusion notwithstanding Arguello’s willingness to have his

wife accept service of process for the companies at his home address.               As

Revenant notes, “[o]riginal notices are ‘served’ by delivering a copy to the proper
                                          4


person.” Iowa R. Civ. P. 1.305. For limited liability companies, delivery would be

made to

       any present or acting or last known officer thereof, or any general or
       managing agent, or any agent or person now authorized by
       appointment or by law to receive service of original notice, or on the
       general partner of a partnership.

Iowa R. Civ. P. 1.305(6); see also Iowa R. Civ. P. 1.306 (“Service may be made

on any such corporation, individual, personal representative, partnership or

association as provided in rule 1.305 within or without the state . . . .”). Although

that was the last known address for Arguello and the court accordingly granted the

motion to set aside the default as to him, Revenant could reasonably have

determined that the official last known address for the companies was the one

listed with the Secretary of State.

       The companies next argue “good cause existed to set aside default and

default judgment against” them. See Iowa R. Civ. P. 1.977 (“On motion and for

good cause shown . . . the court may set aside a default or the judgment thereon,

for mistake, inadvertence, surprise, excusable neglect or unavoidable casualty.”).

The district court concluded the companies “failed to establish ‘good cause’ to set

aside the default judgment.” The court reasoned that “Arguello did not update the

information on the Secretary of State’s office nor provide that office with a current

address” and “[t]hat failure” was “attributable to Defendants, not Plaintiff.”

       “Good cause is a sound, effective, and truthful reason. It is something more

than an excuse, a plea, apology, extenuation, or some justification, for the resulting

effect.” No Boundry, LLC v. Hoosman, 953 N.W.2d 696, 700 (Iowa 2021) (quoting

Cent. Nat’l Ins. Co. of Omaha v. Ins. Co. of N. Am., 513 N.W.2d 750, 754 (Iowa
                                         5


1994)).   We are to liberally construe rule 1.977 “to afford an opportunity for

adjudication on the merits.” Id. At the same time, we will not vacate a judgment

“when the movant has ignored the rules of procedure with ample opportunity to

abide by them.” Sheeder v. Boyette, 764 N.W.2d 778, 780 (Iowa Ct. App. 2009).

That is the case here.

       Arguello was the only principal of both companies and the only person listed

as registered agent of the companies. Arguello did not file an answer on behalf of

the companies because he hoped “to work this out” with Revenant.1                He

acknowledged having read both the original notice, which set forth the answer

deadline, and the petition. He also admitted he knew how to complete a statement

of change of registered office and/or registered agent because he had done so in

2016. He provided no reason for failing to update his registered agent address on

the Secretary of State’s website. On this record, we conclude the companies’

motion to set aside the default judgment amounted to no more “than an excuse, a

plea, apology, extenuation, or some justification, for the resulting effect” and the

district court did not err in concluding they failed to establish good cause. See

Hoosman, 953 N.W.2d at 700.

       We affirm the district court’s refusal to set aside the default judgment

against the companies.

       AFFIRMED.



1 Arguello reached out to the principal of Revenant after the petition was filed but
before he was served with process. Several days later, Revenant offered to settle
the matter “by way of monthly payments, as well as signing a confession
judgment.” Arguello did not provide Revenant with a substantive response to the
offer.